 CALIFORNIA FOOTWEAR COMPANY37Jack Lewis and Joe Levitan d/b/a California Footwear Com-panyandUnited Shoe Workers of America,Local 122Trina Shoe CompanyandUnited Shoe Workers of America,Local 122Jack Lewis and Joe Levitan d/b/a California Footwear Com-pany and Trina Shoe CompanyandUnited Shoe Workers ofAmerica, Local 122.CasesNos. 921-CA-1659, 12-CA-1658, and21-CA-1863.November 7, 1958SUPPLEMENTAL DECISION AND RECOMMENDATIONOn October 31, 1955, the Board issued its Decision and Order inthe above-entitled proceeding,' findinginter aliathat the Respondentshad unlawfully discriminated against Eugene Piasek because he hadtestified against them at the hearing therein, and ordering that hebe reinstated and made whole for any loss of pay suffered as a resultof such discrimination.Thereafter, upon petition of the Board, theUnited States Court of Appeals for the Ninth Circuit decreed en-forcement of the Board's Order in part, but remanded to the Boardfor reconsideration that portion of the Board's Order concerningPiasek.2The court did not, however, disagree with the Board's find-ing that the Respondents had unlawfully discriminated againstPiasek.Accordingly, pursuant to the remand, the Board has recon-sidered its Order with respect to Piasek and has concluded that saidOrder, as originally issued on October 31, 1955, was, and is, necessaryin the circumstances of the case to effectuate the policies of the Act.'Piasek and one Jack Rosenthal, both cutters, worked for theRespondents for a period until April 28, 1953, when Rosenthal waslaid off and Piasek was retained.After a charge was filed allegingthat the Respondents' layoff of Rosenthal was discriminatory in vio-lation of the Act, the Respondents, shortly after May 21, 1953, offeredRosenthal employment which he did not accept. Subsequently theGeneral Counsel issued a complaint alleging that the Respondentshad violated the Act in various respects; included in the complaintwas an allegation with respect to the layoff of Rosenthal.On Novem-ber 16, 1953, during the course of the hearing on the complaint, Piasektestified adversely to the Respondents; on the following day he wasdischarged by the Respondents and was told at the time only that hewas not then needed.On November 21 Rosenthal was offered employ-ment by the Respondents and on November 23 he returned to work.1114 NLRB 765.2N.L.R.B. v. Jack Lewis, et at.,246 F. 2d 886 (C.A. 9). The court there noted thatPiasek had been offered reinstatement, which he declined.3Excluding however, in view of the Respondents'offer which Piasek did not accept,that portion ordering the Respondents to offer Piasek reinstatement.122 NLRB No. 8. 38DECISIONSOF NATIONALLABOR RELATIONS BOARDAt the hearing on November 23, the Respondents' counselannounced that Piasek had been replaced by Rosenthal, and movedto dismiss the complaint as to Rosenthal on the grounds that his lay-off was not discriminatory and that in May he had refused a validoffer of reinstatement.The Respondents' counsel also pressed theGeneral Counsel to declare whether he intended to file a complaint asto Piasek, although no charge in that respect had as yet been filed; inconnection therewith the Respondents' counsel contended that,although the Respondents, in replacing Piasek with Rosenthal, weretrying to accommodate what appeared to be the General Counsel'swishes, the General Counsel was apparently holding Piasek's case inreserve in the event he lost on Rosenthal, and apparently wanted tostudy the situation to see if he could not also "work the other side ofthe street."The General Counsel refused to commit himself as toPiasek and opposed the motion to dismiss as to Rosenthal, whichmotion the Trial Examiner denied.Subsequently, following the filing of a charge, the General Counselissued a complaint alleginginter aliathat the Respondents had dis-criminated against Piasek because of his testimony; as a defense to thecomplaint the Respondents claimed they had replaced Piasek withRosenthal to minimize any possible back-pay liability to Rosenthal.In his Intermediate Report issued on April 28, 1954, the Trial Ex-aminer, and thereafter the Board, rejected the Respondents' defenseas to Piasek and found discrimination as to him because of his testi-mony 4 The court did not indicate any disagreement with thesefindings.Following the issuance of the Intermediate Report, Piasekwas offered reinstatement which he declined to accept.In its opinion in this proceeding, the court characterized the Gen-eral Counsel's position, after he was informed of Piasek's discharge,as being "we will punish you one way or the other," stating that sucha position hardly comported with fair play.The court further ex-pressed the belief that peace in industrial relations would not beadvanced by ordering back pay for Piasek, and. stated that, althoughit had some doubt whether it had discretion to deny enforcement ofthe Board's Order as to Piasek as it found the record, the Board shouldnevertheless reconsider the matter.In reconsidering the Order with respect to Piasek, it is apparentthat above and beyond any questions of fairness, there is one inescap-able fact which is relevant to the issues posed by theremand-Piasekwas discharged by the Respondents because he gave testimony in aBoard proceeding.The Congress, obviously concerned with the possi-bility that the broad public purposes of the Act might be frustrated4In the same Decision the Board dismissed the complaint as to the alleged discrimina-tion against Rosenthal upon the finding that "Rosenthal was in fact laid off because[Respondents] believed Piasek to be more experienced in cutting leather." 114 NLRBat 802. CALIFORNIA FOOTWEAR COMPANY39if employees feared to file charges or give testimony because they werenot protected from employer discrimination on account of such chargesor testimony, sought to afford such protection by including Section8(4) in the original Act in 1935,5 which section was reenacted withoutchange in 1947 as Section 8 (a) (4) of the Amended Act.6However,a bare finding of employer discrimination, without an accompanyingremedial order, clearly would not afford the protection intended bythe Congress, but would instead be an exercise in futility, since itwould not protect employees who testified in vindication of the publicrights entrusted to the Board for enforcement, and would seriouslylimit the Board's role in effectuating the purposes and policies ofthe Act.As has been succinctly pointed out, "the object of the back-pay orderis to discourage discharges of employees contrary to the Act ...."'And, as the Supreme Court has stated, "making the workers wholefor losses suffered on account of an unfair labor practice is part of thevindication of the public policy which the Board enforces."'Accord-ingly, in full recognition of the principle that "The remedy of backpay . . . is entrusted to the Board's discretion" and "is not mechan-ically compelled by the Act," 9 and having considered "whether anorder for back pay will do more toward effectuating the purposes ofthe Act than to omit it," 10 we conclude that, without regard to anyother considerations, the remedy of back pay, as well as the entry ofan appropriate cease and desist order, is necessary here to effectuatethe purposes of the Act, in order to assure employees who file chargesand give testimony in Board proceedings that they will receive theprotection from discrimination which the Congress intended, and inorder to discourage employer discrimination against employees whofile such charges and give such testimony.We are, moreover, unable to perceive any unfairness to the Respond-ents in the prosecution of the complaint as to Piasek at the same timethe General Counsel was contending that he had proved discrimina-tion as to Rosenthal. It is of course unquestioned that, at the timePiasek was discharged and Rosenthal rehired, the Respondents couldnot be sure they would not ultimately be ordered to offer Rosenthalreinstatement and to pay him back pay until the time of such an offer.In these circumstances if the Respondents, in discharging Piasek andrecalling Rosenthal, hadin fact,as they claimed, been motivated by5See p.29 of Comparison of S. 2926(73d Cong.)and S.1958(74th Cong.)SenateCommittee Print, March 11, 1935, reprinted at p. 1355 of Legislative History of theNational Labor Relations Act 1935 (NLRB) ; statements of Senator Wagner, May 16,1935, 79 Cong. Rec. 7676, reprinted at op.cit.pp. 2401-2402.8 Page 30, House Report No. 245 on H.R. 3020, 80th Cong., 1st sess., reprinted at p. 321,Legislative History of the Labor Management Relations Act, 1947 (NLRB).7Waterman Steamship Corporation v. N.L.R.B.,119 F. 2d 760, 763 (C.A. 5).8Phelps Dodge Corporationv.N.L.R.B.,313 U.S.177, 197.8Id.at 198.10N.L.R.B. v. Tovrea Packing Company,111 F. 2d 626,630 (C.A. 9). 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDa desire to minimize any possible back-pay liability to Rosenthal, theywould not have engaged in any unfair labor practice in this respectand would not have been faced with the problem of reinstating Piasekand giving him back pay, whether or not a complaint was issued.But that is not this case.For, as the Trial Examiner and the Boardfound, and the court did not disagree,the Respondentsin factdis-charged Piasek because of a desire to punish him for his testimony,thereby engaging in an unfair labor practice within the meaning ofSection 8(a) (4) of the Act,and, in recalling Rosenthal to fill theresulting vacancy, utilized the circumstance to their possible back-payliability to him as a pretext in an effort to disguise their true moti-vation for the discharge of Piasek.Further, the Respondents im-mediately took the offensive at the hearing and in an effort to becloudthe issues sought to make it appear that the General Counsel wastrying to persecute them when he very properly refused to commithimself in advance of the filing of a charge and an appropriateinvestigation.Thereafter, following the filing of a charge,the General Counsel,in performance of his statutory function,issued a complaint basedupon Piasek's discharge; at that time Rosenthal had been fully re-instated,the back-pay period, if any, for Rosenthal was at an end, andthe Respondents'position with respect to the Piasek complaint couldtherefore neither affect, nor be affectedby, theRosenthal complaint.Further, as there was no agreement as to the facts of, or motivationfor, Piasek's discharge,those issues could be determined only by prose-cution of that complaint through a hearing and to a decision. If theprosecution of that complaint in conformity with the General Coun-sel's statutory function created problems for the Respondents, thoseproblems were of their own making and are no different from theproblems confronting any employer who must face the possibility ofremedying its unfair labor practices by reinstating and making wholediscriminatorily discharged employees whose places have been filled."In view of all the circumstances,therefore,we must respectfullydisagree with the belief of the court that the General Counsel's prose-cution of the complaint as to Piasek was unfair to the Respondentsand that a remedial order with respect to Piasek would not effectuatethe purposes of the Act.RECOMMENDATIONUpon the basis of the foregoing and the entire record in this pro-ceeding, the National Labor Relations Board respectfully recommendsto the United States Court of Appeals for the Ninth Circuit that thesaid court enter its decree enforcing paragraphs 1(b), 2(b),2(c),11 SeeMastro Plastics Corp. v. N.L.R.B.,350 U.S. 270, 278. CONVAIR (POMONA)412(d), and 2(e) of the Board's Order of October 31, 1955, insofar asthey relate to Eugene Piasek, excepting only those portions of para-graphs 2(b) and 2(d) of the said Order pertaining to an offer ofreinstatement.MEMBER RODGERS took no part in the consideration of the aboveSupplemental Decision and Recommendation.Convair (Pomona),a Division of Convair,a Division of GeneralDynamics1andAssociated Tool and Die Makers of America,Petitioner.Case No. f 1-RC-5174.November 7, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filedunder Section9(c) of the NationalLabor Relations Act, a hearing was held before Ben Grodsky,hearingofficer.The hearing officer'srulingsmade at thehearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscaseto a three-memberpanel [Chairman Leedom and MembersBean and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim torepresent certainemployees of the Employer 23.A question affecting commerce exists concerning the representa-tion of employees of the Employer within themeaning ofSection9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to sever from the existing production andmaintenance unit at the Employer'smissileplant at Pomona, Cali-fornia, a unit of employees in the toolmanufacturingdepartment(department 42) together with the toolinginspectorsin the inspectiondepartment (department 27). In the alternative, the Petitionerrequests a craft unit of all tool- and die-makers, toolroom machinistsand grinders, and tooling inspectors.In the event the Board findsinappropriate both the units requested, the Petitionerexpressed itswillingness to represent any combination of these units deemed appro-The name of the Employer appears as described at the hearing.o ThePetitionerwas recently organized by a group of employees to deal with employersconcerning wages and working conditions of tool-and die-makers and toolroom machinists,grinders,and inspectors, exclusively.We therefore find, contrary to the Intervenor,InternationalAssociationofMachinists,District 120,Guided Missile Lodge No. 1254,AFL-CIO,that the Petitioner is a labor organization which meets the traditional uniontest for thepurpose of severing the employees involved herein.Cessna Aircraft Company,114 NLRB 1191.122 NLRB No. 4.